


FIRST AMENDMENT TO THE
UNUM GROUP SUPPLEMENTAL PENSION PLAN
January 1, 2010 Amendment and Restatement


The Unum Group Supplemental Pension Plan (the “Plan”) was last amended and
restated effective generally January 1, 2010. The Plan shall be further amended
as set forth herein.
1.The terms used in this Amendment have the meanings set forth in the Plan
unless the context indicates otherwise.
2.Section 5.06 is amended to read in its entirety as follows:
5.06    Taxes.
(a)    Any and all taxes that may be due and owing with respect to any payment
under the Plan shall be the sole responsibility of the persons to whom and for
whose benefit such payment is made, provided, however, that the Company shall
withhold from any amount payable under the Plan all amounts that are required by
law to be withheld.
(b)    As permitted by Treasury Reg. §1.409A-3(j)(4)(vi), the Administrator may
accelerate distribution of a Participant’s benefit to pay the Federal Insurance
Contributions Act (FICA) withholding associated with Plan benefits and the
income tax at source imposed under Code Section 3401 and corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of payment of the FICA amount, plus the additional income tax at source
on wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total distribution under this subsection (b) shall not exceed the aggregate of
the FICA tax amount and the income tax withholding related to the FICA tax
amount.
If a distribution is made under this subsection (b), the future payments due the
Participant or beneficiary shall be actuarially adjusted to offset the amount of
the distribution.
3.This Amendment shall be effective upon the date of adoption written below.
IN WITNESS WHEREOF, to record the adoption of this Amendment, Unum Group has
caused this instrument to be executed by its duly authorized officer this 17th
day of June, 2013.
UNUM GROUP






By    /s/ Linda A. Levesque                
Its    VP, Corporate HR Benefits


